Exhibit 10.2

Execution Version

FIRST AMENDMENT TO TERM LOAN AGREEMENT

This FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Agreement”) is made and
entered into as of August 13, 2013, by and among QEP RESOURCES, INC., a Delaware
corporation (the “Borrower”), the Lenders named on the signature pages hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”), L/C Issuer and Swing
Line Lender.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Term Loan Agreement dated as of April 18, 2012 (the “Loan
Agreement”); and

WHEREAS, subject to terms of this Agreement, the Borrower, the Administrative
Agent and the undersigned Lenders have agreed to amend the Loan Agreement as set
forth in Section 2 below, such amendments to be effective on the Amendment
Effective Date as hereinafter defined.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Unless otherwise defined in this Agreement, terms used in this
Agreement which are defined in the Loan Agreement shall have the meanings
assigned to such terms in the Loan Agreement. The interpretive provisions set
forth in Section 1.02 of the Loan Agreement shall apply to this Agreement.

2. Amendments to the Loan Agreement. The following amendments to the Loan
Agreement shall be effective on the date (the “Amendment Effective Date”) that
the Administrative Agent receives a certificate dated such date and signed by a
Responsible Officer of the Borrower certifying (A) that the MLP IPO (as defined
below) is being consummated on such date and (B) that no Default then exists or
will result from the consummation of the MLP IPO; provided that the Amendment
Effective Date shall occur not later than the date specified in Section 3 of
this Agreement.

(a) The following defined terms appearing in Section 1.01 of the Loan Agreement
(Defined Terms) are amended as set forth below:

(i) The definition of “Consolidated EBITDA-Midstream” is amended by deleting
“and minus (b)” and inserting the following in lieu thereof:

“plus (b) the amount of cash dividends actually received during such period by
the Midstream Subsidiaries and their respective Restricted Subsidiaries from
(x) the MLP and the General Partner and (y) Unrestricted Subsidiaries and
minus (c)”.

(ii) The definition of “Consolidated EBITDAX” is amended by deleting “minus (b)”
and inserting the following in lieu thereof:

“plus (b) the amount of cash dividends actually received during such period by
the Borrower and its Restricted Subsidiaries from (x) the MLP and the General
Partner and (y) Unrestricted Subsidiaries, minus (c)”.

(iii) The definition of “Consolidated Net Tangible Assets” is amended by adding
the following at the end of such definition:



--------------------------------------------------------------------------------

“For the avoidance of doubt, Consolidated Net Tangible Assets excludes all
amounts attributable to the assets of, (x) the MLP Entities and (y) Unrestricted
Subsidiaries, but includes all equity investments in the MLP Entities and
Unrestricted Subsidiaries.”

(iv) The definition of “Default Rate” is amended to correct an error therein. A
new clause (b) is added as set forth below, and the existing clause (b) is
renumbered as clause (c). As amended, clauses, (a), (b) and (c) read as follows:

“(a) the Base Rate plus (b) the Applicable Rate for Base Rate Loans plus
(c) 2% per annum;”

(v) The definition of “Material Adverse Effect” is amended by deleting the
period at the end of such definition and adding the following:

“; provided that consummation of the MLP IPO Transactions shall not constitute a
Material Adverse Effect.”

(vi) The definition of “Midstream Subsidiaries” is amended by adding the
following at the end of such definition:

“For the avoidance of doubt, no MLP Entity may be designated as a Midstream
Subsidiary.”

(vii) The definition of “Shareholders’ Equity” is amended by adding the
following to the end of such definition:

“For the avoidance of doubt, the equity investments in the MLP Entities shall be
included in Shareholders’ Equity.”

(viii) The definition of “Subsidiary” is amended by deleting the period at the
end of such definition and adding the following:

“; provided, that for so long as the MLP is not wholly owned directly or
indirectly by the Borrower, the MLP and the other MLP Entities shall be deemed
not to be Subsidiaries of the Borrower.”

(b) The following defined terms are hereby added to Section 1.01 of the Loan
Agreement (Defined Terms) in the appropriate alphabetical order:

“consolidated” or “Consolidated” when used in relation to the Borrower (other
than in relation to financial statements of the Borrower described in
Section 6.01 that are required to be prepared in accordance with GAAP), excludes
any reference to, or inclusion of, the MLP Entities and their respective assets,
liabilities, financial condition and results of operation, except as otherwise
expressly set forth herein.

“General Partner” means QEP Midstream Partners GP, LLC, a Delaware limited
liability company and the general partner of the MLP and each successor general
partner.

“MLP” means QEP Midstream Partners, LP, a Delaware limited partnership.

“MLP Entities” means the General Partner, the MLP and their respective
Subsidiaries.

 

2



--------------------------------------------------------------------------------

“MLP IPO” means the initial underwritten public offering of Equity Interests in
the MLP pursuant to the MLP Registration Statement.

“MLP IPO Contribution” means the contribution of assets (including equity
interests) to the MLP made on or prior to the consummation of the MLP IPO, as
described in the MLP Registration Statement.

“MLP IPO Transactions” means the transactions consummated in connection with the
MLP IPO and the MLP IPO Contribution pursuant to and in accordance with the MLP
Registration Statement.

“MLP Registration Statement” means the MLP’s Registration Statement on Form S-1
(File No. 333-188487) filed with the SEC on May 9, 2013, as amended by that
certain Amendment No. 1 to Form S-1 filed with the SEC on July 3, 2013, and that
certain Amendment No. 2 to Form S-1 filed with the SEC on July 26, 2013, and as
further amended, supplemented or otherwise modified, provided that such further
amendments, supplements or other modifications either (a) are not adverse in any
material respect to the interests of the Lenders or (b) are otherwise agreed to
by the Administrative Agent (such agreement not to be unreasonably withheld or
delayed).

(c) Sections 6.01(a) and 6.01(b) (Books, Financial Statements and Reports) of
the Loan Agreement are each amended by inserting the following after the phrase
“Section 7.12”:

“, and with respect to any financial statements relating to a period that
includes any date occurring on or after the consummation of the MLP IPO, setting
forth a reasonably detailed reconciliation of each of the components reflected
in such calculations to the corresponding amounts set forth in such financial
statements,”

(d) Section 7.06 (Transactions with Affiliates) of the Loan Agreement is amended
as follows: delete the word “and” at the end of clause (b), delete the period at
the end of clause (c) and add the following new clauses (d) and (e):

“, (d) the MLP IPO Transactions, and (e) transactions entered into with any MLP
Entity on terms and conditions, taken as a whole, that are fair and reasonable
to the Borrower and its Restricted Subsidiaries, taking into account the
totality of the relationship between the Borrower and its Restricted
Subsidiaries, on the one hand, and the MLP Entities, on the other.”

(e) Section 7.09 (Dispositions of Property) of the Loan Agreement is amended as
follows:

 

  (i) at the end of Section 7.09(i), delete the word “and”.

 

  (ii) Section 7.09(j) is amended to read as follows: “(j) other property which
is sold for fair consideration, provided that the net book value of such
property sold during any fiscal year, when added to (x) the net book value of
other property sold during such fiscal year and (y) Investments in the MLP made
by the Borrower and its Restricted Subsidiaries as permitted pursuant to
Section 7.13(a) during such fiscal year, do not exceed an amount equal to
fifteen percent (15%) of the consolidated net book value of the Borrower’s and
its Restricted Subsidiaries’ property, plant and equipment as of the last day of
the previous fiscal quarter;”

 

  (iii) after Section 7.09(j) add the following new subsections (k) and (l):

 

  “(k) Dispositions in connection with the MLP IPO Contribution; and

 

3



--------------------------------------------------------------------------------

  (l) Dispositions consisting of Investments in MLP Entities to the extent
permitted pursuant to Section 7.13(a).”

(f) The following new Section 7.13 is added to the Loan Agreement:

“7.13 MLP Entities.

(a) Investments by the Borrower and its Restricted Subsidiaries in MLP Entities
shall not exceed the following: (i) the MLP IPO Contribution and (ii) additional
Investments in the MLP Entities after the consummation of the MLP IPO, provided
that the aggregate amount of such additional Investments pursuant to this clause
(ii) during a fiscal year, when added to the net book value of property sold
during such fiscal year as permitted by Section 7.09(j), does not exceed an
amount equal to 15% of the consolidated net book value of the Borrower’s and its
Restricted Subsidiaries’ property, plant and equipment as of the last day of the
previous fiscal quarter.

(b) Except as otherwise provided under this Section 7.13, the Borrower shall
not, and shall not permit any Subsidiary to, (i) Guarantee any Indebtedness of
any MLP Entity, (ii) permit any Indebtedness of any MLP Entity to be recourse to
the Borrower, any Subsidiary or any of their respective assets, or (iii) permit
any Lien on the property of the Borrower or any Subsidiary to secure any
Indebtedness of any MLP Entity.

(c) The Borrower shall not permit any MLP Entity to (i) own any Equity Interests
in the Borrower or any Subsidiary, (ii) hold any Indebtedness of the Borrower or
any Subsidiary, except in the ordinary course of business but in no event
Indebtedness for borrowed money, or (iii) hold any Lien on property of the
Borrower or any Subsidiary, except in connection with ordinary course of
business transactions, but in no event to secure Indebtedness for borrowed
money.

(d) Notwithstanding anything to the contrary set forth in clauses (b) and
(c) above, so long as no Default then exists or will result therefrom, the
Borrower and any Subsidiary may provide credit support (including issuing and
maintaining letters of credit, guaranties (other than Guarantees of Indebtedness
for borrowed money) and surety and performance bonds on behalf of any MLP
Entity) for the benefit of any MLP Entity pursuant to agreements between the
Borrower, any Subsidiary of the Borrower, and any MLP Entity entered into in the
ordinary course of business on terms that are fair and reasonable to the
Borrower or the applicable Subsidiary of the Borrower and that are similar to
terms as would be provided to a third party that is not an Affiliate of the
Borrower.

(e) The Borrower shall continue at all times (i) to maintain direct or indirect
ownership, free of all Liens, of more than 50% of the Equity Interests of
General Partner and (ii) to have the right or ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors or other governing body of General Partner.

(f) The Borrower shall not permit a MLP Entity to amend its partnership
agreement or other Organization Document (as in effect on the date of the
consummation of the MLP IPO) in a manner that could reasonably be expected to
have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(g) The Borrower will not permit the General Partner to engage in any business
other than the business of being the general partner of the MLP.”

3. Conditions of Effectiveness. This Agreement shall be effective when the
Administrative Agent shall have received counterparts of this Agreement executed
by the Borrower and the Required Lenders; provided that the amendments to the
Loan Agreement set forth in Section 2 of this Agreement will not become
effective until the Amendment Effective Date as therein defined, and in the
event that the Amendment Effective Date has not occurred on or before
November 12, 2013, this Agreement shall terminate on such date and be of no
further force or effect.

4. Representations and Warranties. The Borrower represents and warrants that on
the date of this Agreement and on the Amendment Effective Date both before and
after giving effect to the MLP IPO Transactions:

(a) This Agreement has been duly authorized, executed and delivered by the
Borrower, and this Agreement and the Loan Agreement as modified hereby each
constitutes a legal, valid and binding obligation of the Borrower enforceable in
accordance with its respective terms, except as such enforcement may be limited
by bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights or by general principles of equity, regardless
of whether considered in a proceeding in equity or at law.

(b) The representations and warranties contained in Article V of the Loan
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to representations and warranties
that already are qualified or modified by materiality in the text thereof),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that the representations and warranties contained in
clauses (a) and (b) of Section 5.06 of the Loan Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

(c) No Default exists.

5. Effect of Amendment. This Agreement, except as expressly provided herein,
shall not be deemed to be a consent to the modification or waiver of any other
term or condition of the Loan Agreement. Except as otherwise expressly provided
by this Agreement, all of the terms, conditions and provisions of the Loan
Agreement and the other Loan Documents shall remain the same, and are hereby
ratified and affirmed, and the Loan Agreement, as amended hereby, and the other
Loan Documents shall continue in full force and effect. From and after the date
hereof, each reference in the Loan Agreement, including the schedules and
exhibits thereto and the other documents delivered in connection therewith, to
the “Loan Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Loan Agreement as
amended hereby.

6. Miscellaneous. This Agreement shall for all purposes be construed in
accordance with and governed by the laws of the State of New York. The captions
in this Agreement are for convenience of reference only and shall not define or
limit the provisions hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or in electronic form shall be
effective as the delivery of a manually executed counterpart. This Agreement
shall be a “Loan Document” as defined in the Loan Agreement.

 

5



--------------------------------------------------------------------------------

7. Entire Agreement. THE LOAN AGREEMENT (AS AMENDED BY THIS AGREEMENT) AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[SIGNATURES PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers effective as
of the date first written above.

 

QEP RESOURCES, INC., as the Borrower By:   /s/ Richard J. Doleshek   Name:  
Richard J. Doleshek   Title:   Executive Vice President and Chief Financial
Officer

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

By:   /s/ Leanne S. Phillips   Name: Leanne S. Phillips   Title: Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Shannon Juhan   Name: Shannon Juhan  
Title: Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ James Neblett   Name: James Neblett   Title:
Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Justin M. Alexander  
Name: Justin M. Alexander   Title: Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Eamon Baqui   Name: Eamon Baqui   Title:
Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BANK OF TOKYO MITSUBUSHI UFJ, LTD., as a Lender By:   /s/ Sherwin Brandford  
Name: Sherwin Brandford   Title: Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ James Giordano   Name:
James Giordano   Title: Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Lender By:   /s/ Trevor Mulligan   Name: Trevor
Mulligan   Title: Asset Manager By:   /s/ Talal M. Kairouz   Name: Talal M.
Kairouz   Title: Senior Asset Manager

 

SIGNATURE PAGE TO FIRST AMENDMENT TO TERM LOAN AGREEMENT